El Juez Asociado Se. FbaNco Soto,
emitió la opinión del tribunal.
En el presente caso la corte inferior declaró culpable a la acusada “Sucesión de J. Serrallés,” por infracción de la Ley mini. 91 sobre contrato de trabajo, promulgada en marzo 31 de 1919, imponiéndole un dólar de multa y las costas.
La denuncia tal como fué formulada, es como sigue:
“Que en la semana que terminó en Die. 15, 1921, y en la hacienda Poneeña de Juana Díaz, del Distrito Judicial Municipal de Juana Díaz, P. R., la acusada Sucesión de J. Serrallés, que se ¡de-dica al cultivo y elaboración de caña y azúcar, respectivamente, ile-gal, voluntaria, y con intención de violar la Ley, infringieron las secciones Ia. y 3a. de la Ley No. 91, sobi’e contrato de trabajo, pro-mulgada en marzo 31, 1919, de la manera siguiente: En la se-mana que terminó en 15 de diciembre de 1921, la sucesión de J. Se-rrallés, contrató y utilizó en faenas agrícolas de caña, al obrero Ra-món Santiago, quien se ganó en esa semana, la .suma de $2.60 y le descontaron $’2.55, importe de provisiones tomadas en el estable-cimiento de Juan de Dios Colón, que tiene en la hacienda Poneeña, d'e Juana Díaz, cuyo descuento figura en el sobre que se acompaña, timbrado con la firma Sucn. de J. Serrallés, correspondiente a la semana que terminó en diciembre 15, 1921. La acusada ha violado las sgecion.es Ia. y 3a. de la referida Ley No. 91, que dicen en parte: 'en todo contrato celebrado con obreros los salarios de éstos, exelu--sivamente se pagarán en moneda legal de los EE. TJU., etc., y no en. otra forma.”
Y la ley citada, que se alega haberse infringido, en sus secciones Ia. y 3a. dice:
“Sección 1. — En todo contrato celebrado con obreros se pagarán los salarios de éstos, exclusivamente en moneda legal de los Estados Unidos, y si por convenio especial, por costumbre o por cualquier otro motivo percibiere, antes de la fecha regular del pago de su salarió, un anticipo en metálico será legal que el patrono descuente dicho anticipo. Si en un contrato de trabajo celebrado se estipulare que todo o' parte de los salarios, se pagasen en otra forma que en me-tálico, será nulo tal contrato en todo lo referente a la promesa o *738■ compromiso de que se paguen los salarios en otra forma que en mo-neda legal de los Estados Unidos.
“Sección 3. — El total de los salarios debidos a un obrero, se le pagarán en moneda legal de los Estados Unidos y no en otra forma, a intervalos que no excederán de una semana: Disponiéndose, que cuando un obrero sea retirado o tenga que retirarse del trabajo du-rante cualquier día de la semana, será obligación del patrono ha-cerle efectivo el próximo sábado el importe del número de días tra-bajados. Todo pago de salarios hecho a un obrero por el patrono mediante mercancías o en otra forma que no sea en moneda legal de los Estados Unidos, será nulo.’7
La apelante hace la asignación de varios errores pero todos se reducen a sostener: 1°., que la lev sobre contrato de tra-bajo promulgada en 31 de marzo de 1919 es inconstitucional; y 2°., que la prueba no sostenía las alegaciones de la de-nuncia.
La cuestión en primer lugar envuelta y que debemos con-siderar es si la ley sobre contrato de trabajo es contraria a nuestra Neta Orgánica o a la Constitución de los Estados Unidos.
Aunque la legislación que se discute representa una in-novación en nuestros estatutos, ella ya había sido conocida en Inglaterra desde el siglo 14, estableciéndose la prohi-bición del pago de los salarios a obreros en ninguna forma de pago que no fuera en moneda de curso legal.
En 1831 se hizo la consolidación de las diferentes leyes sobre el pago de salarios bajo lo que se conoce c'on el nom-bre de Truck Act; y' si bien, por supuesto, no se ha co-nocido que ninguna cuestión ha existido en Inglaterra en cuanto a la constitucionalidad de dicha acta, dado el sistema de leyes en aquella nación, es lo cierto que la historia nos dice que los hechos que dieron lugar a dichas leyes demos-traron que la clase trabajadora, en cuanto al pago de sus salarios, fue considerada en una situación desventajosa en relación con los patronos, y entonces se consideró la regula-ción del pago de tales salarios como materia propia del poder *739de policía, el cual exigió la necesidad de legislar para co-rregir un mal que se consideró de interés público y social. En tal sentido, no era de extrañar que los mismos hechos se repitieran y qne se originara una legislación más o menos parecida en los Estados Unidos con motivo de que llegó a ser habitual de que un gran número de patronos mantuvieran almacenes generales y tiendas en o cerca del lugar en donde los obreros trabajaban y a quienes se les pagaba sus salarios en todo o en parte en mercancías tomadas en dichos esta-blecimientos. Y esto mismo ha ocurrido en Puerto Rico. De aquí es lógico pensar que surgieran leyes de diferentes Estados, incluso Puerto Rico, más o menos similares a las antiguas leyes de Inglaterra, sobre la misma materia, para corregir el mismo mal e impedir que la situación de los tra-bajadores se hiciera de peor condición y más angustiosa, sometiéndolos a una especie de monopolio en el sentido de obligarles de un modo directo o indirecto a percibir sus salarios o jornales en artículos que no representan el tipo legal (standard value) de lo que se trata de sostener esta-bleciendo la moneda de curso legal para el pago de los mis-mos. Pero, como ocurre con frecuencia, las leyes de carac-teres semejantes a la nuestra, habían de suscitar interpreta-ciones diversas y opuestas en los tribunales de los diferentes Estados, pero de un estudio cuidadoso que hemos hecho de la. jurisprudencia, nuestra conclusión es que los buenos prin-cipios que fueron la base de la legislación inglesa han preva-lecido con más énfasis y fuerza en la jurisprudencia ame-ricana, por la sencilla razón de que si aun se daba protec-ción a los obreros- en un gobierno cuya estructura consistía en una diferencia de clase, títulos, rangos y procedencias, como el inglés, naturalmente que los principios que afecta-ban el bienestar público y persiguen la felicidad individual tenían que florecer con más vigor bajo las instituciones ame - ricanas en las que -no se reconoce la distinción de clases y se proclama la igualdad de todos los hombres ante la ley.
*740XJna ley parecida a la nuestra se aprobó en West Virginia en marzo 7 de 1891, disponiendo que el pago de los sueldos de los trabajadores no debe hacerse sino en moneda legal. La sección Ia. de dicha ley literalmente dice:
"1. Será ilegal por parte de cualquier corporación, compañía, razón social o persona ocupada en cualquier industria o negocio, expedir, vender, dar o entregar, directa o indirectamente, a cual-quier persona en el empleo de dicha corporación, compañía o razón social en pago de los sueldos que se adeudan a tal trabajador o por vía de adelantos por trabajos por hacer, cualquier certificado, ficha, giro, cheque u otra prueba de obligación que no sea pagadero o re-dimible en dinero legal, y en caso de que tales certificados, fichas, giros, cheques u otras pruebas de obligación fueren así expedidos, vendidos, dados, o entregados a dicho trabajador, será interpretado, tenido y considerado en todas las cortes y lugares como una promesa de parte de la corporación, compañía, razón social, o persona que ex-pida, venda, dé o entregue los mismos, de pagar las suma especificada en ella en dinero legal a la persona mencionada en dichos docu-mentos, o al tenedor de los mismos. Y la corporación, compañía, razón social o persona que de tal modo expida, venda, dé o entregue dichos papeles, será, además, culpable de misdemeanor; y al ser con-victa de dicho delito multada en una suma no menor de $25 ni mayor de $100, y, a la discreción de la Corte, el funcionario o agente de la corporación, compañía o razón social, o la persona que expida, venda, dé o entregue los mismos, podrá ser encarcelada por un término no menor de diez días ni majmr de treinta.”
Y la sección 2a. dice:
“2. Si cualquier corporación, compañía, razón social o persona obligare o compeliere, o tratare de obligar o compeler, a un .em-pleado a comprar mercancías o provisiones en pago del sueldo adeu-dádole, o que pudiere adeudársele de cualquier corporación, com-pañía, razón social o persona, será culpable de misdemeanor, y al ser convicta del delito será castigada como se dispone en la precedente sec-ción. Y si cualquier corporación, compañía, razón social o persona, en pago del sueldo que adeude o pudiere adeudar a un empleado vendiere directa o indirectamente a éste mercancías o provisiones a precios más altos que los precios razonables o los precios corrientes del mercado al contado podrá obligarse en una acción civil a dicha corporación, compañía, razón social o persona a pagar doble la suma *741cíe los cargos hechos y pagado por dichas mercancías o provisiones en exceso del valor razonable o verdadero en efectivo de las mismas. ’ ’
Esta ley fné atacada de anticonstitucional, pero la Corte Suprema de aquel Estado, en el caso de State v. Peel Splint Coal Co., 36 W. V. 805-6, declaró la constitucionalidad de dicha ley. Este es uno de los casos de más importancia y en él se examinan las diferentes cuestiones, que la apelante pre-senta en ese caso como motivos de error. La Corte Suprema de West Virginia sostiene que la legislatura, al aprobar dicha ley, no ha traspasado su poder inherente de establecer reglamentaciones razonables de policía o que ha violado la constitución del Estado. Uno de los razonamientos más con-vincentes en la opinión de la corte es que el demandado es una corporación que disfruta de extraordinarios privilegios, que le permiten a ella y a sus asociaciones similares de ro-dearse de un vasto número de trabajadores contratados, quie-nes necesitan ser protegidos contra todo' plan fraudulento o sospechoso en el pago de sus salarios. Se dice, además:
“No fundamos esta decisión tanto en el hecho de que el negocio queda afectado por el uso público como en el motivo más poderoso de que la tranquilidad pública y el bien y la seguridad de la comuni-dad exigen, cuando el número de empleados es tal que contratos es-pecíficos con cada trabajador sería improbable si no imposible, que en contratos generales la justicia prevalecerá en cuanto al operador y el minero; y en los arreglos de la compañía con los muchos tra-bajadores, con quienes el Estado, por legislación especial, ha per-mitido a los dueños y encargados rodearse, que se haga desaparecer toda, ocasión para cometer fraude.
“A-menudo se apela al Estado para suprimir huelgas, para desautorizar conspiraciones del trabajo, para oponerse al boycott como perjudicial a la industria y al comercio; y no hay motivo por el cual el mismo poder de policía (police power) no se invoque para evitar que el trabajador sea la víctima del poder opresivo de esa com-binación artificial del capital que se ha originado y hecho posible por razón de una legislación especial del Estado.” Id. id., 820.
Y para demostrar que no se trata de una legislación de clase, se cita el caso de la Corte Suprema de los Estados *742Unidos de Railroad Co. v. Becksmith, 129 U. S. 26, 34, en el que se sostiene qne no era inconstitucional como reglamen-tación de policía, requerir a ferrocarriles de cercar sus vías, aunque otros no puedan ser requeridos para cercar su te-rreno y también que una ley requiriendo a tales corporacio-nes para indemnizar ganado lanar muerto en su vía no es un ejercicio injustificado del poder de policía. Y tomando como base esas conclusiones, la Corte Suprema de West Virginia continúa diciendo: °
“Si no puede oponerse la objeción de legislación de clase a tal legislación que se dirige contra una clase de corporaciones solamente, es difícil comprender porque las leyes que se dirigen contra otras corporaciones y que llevan el fin directo de evitar el desorden y des-contento popular, regulando la manera de pesar el carbón y prohi-biendo lo que generalmente se denomina el método pluck me de pago, no deba considerarse como un ejercicio legítimo del poder de policía del Estado.” Id. id. 281.
Con anterioridad a la ley de 1891, cuyas secciones bemos citado, otros reglamentos de policía habían prohibido en West Virginia el empleo de mujeres y menores de doce años. Esta legislación fué seguida por una ley {Act 1887) que se aplicaba solamente a personas, firmas y corporaciones o aso-ciaciones ocupadas en minas o alguna clase de manufactura, pero no a ninguna otra clase o clases de personas. Una de las secciones de esa ley prohibía expedir ninguna orden u otra clase de papel para el pago de sueldos a menos que dicha orden, o papel representara ser redimible por su valor que en sí representa en moneda legal de los Estados Uni-dos. Esta sección fué en verdad declarada anticonstitucio-nal en el caso de State v. Goodwill, 33 W. Va. 179. La ra-zón que tuvo la corte para esa declaración fué la odiosa dis-tinción que hacía separando a los mineros y a los manufac-tureros del resto de la comunidad, imponiendo sobre ellos cargas que no imponía a otros; pero en el análisis de la nueva ley de 1891, que fué objeto del caso de State v. Peel Splint *743Coal Co., supra, las objecciones en aqnel caso desaparecie-ron y en la opinión de la corte se dice:
“En la ley que abora consideramos esta objeción se bace desapa-recer cuidadosa y completamente como se verá en un examen de la sección 1, c. 76, Leyes de 1891, en la cual se prescribe que será ilegal para- cualquier corporación, compañía, razón social o persona dedi-cada a cualquier industria o negocio expedir a empleados en pago de salarios cualquier certificado, ficba, giro,, cheque u otra prueba de obligación, pagadero o redimible en otra forma que no sea dinero legal.” Id. id. 822.
En Indiana la ley exige a los dueños de minas pagar a los trabajadores cada dos semanas en moneda legal de los Estados Unidos. El caso de Hancock v. Yaden, 121 Ind. 336, sostiene la constitucionalidad de dicha ley.- Uno de los puntos más salientes de la opinión de la corte es como sigue:
“Nuestra sentencia es que la disposición del Estado que pro-híbe el otorgamiento de contratos, renunciando ■ un derecho al pago en dinero es una que la legislatura tenía facultad para poner en vi-, gor. En la página 369, 121 Ind., y página 254 (23 N. E. Rep.) la corte expresa sus motivos para esta opinión, los cuales comprenden substancialmente el fundamento que hemos considerado. En resu-men la corte se expresa en estos términos:
“'El Estatuto produce efectos sobre ambos, el principal y el empleado. Es verdad que en su funcionamiento práctico pueda es-pecialmente beneficiar al que gana un salario; esa no es ninguna falta. En todos los casos la falta no es tan grave que obliga a las cortes a eliminarla. No fija ningún .precio sobre el trabajo de nin-gún hombre. Deja a las partes hacer eso. Pero sí les exige que se abstengan de contratar, antes de que la relación de patrono y em-pleado comience, en cuanto al pago en alguna forma que no sea1 en moneda legal de los Estados Unidos. No impide a las partes el ponerse de acuerdo después que los salarios han sido ganados y los servicios prestados, aunque sí requiere que el contrato anterior no dispondrá que el pago pueda hacerse en alguna otra forma que no sea en dinero de la nación.’ ” Id id. 825.
Una ley semejante también rige en el Estado de Maryland y la jurisprudencia ha sostenido igual teoría que en los *744casos que liemos examinado. En el caso de Shafter v. Mining Co. 55 Md. 74, se sostiene la ley expresándose la corte así:
“Estando admitido que la Legislatura, al incorporar a la Union Mining Co., se reservó el derecho de alterar o enmendar su carta constitutiva según le pareciera conveniente, no puede existir duda alguna de que la Legislatura pueda decretar una ley prohibiendo a la corporación pagar a sus empleados en otra forma que no sea en dinero, y que podía prohibir a la corporación celebrar contratos con ellos para pago en algo que no fuese dinero.”
Es cierto que en el Estado de Pennsylvania se declaró an-ticonstitucional una ley análoga a las ya mencionadas y así áparece en el caso de Gorcharles v. Wigeman, 113 Pa. State Rep. 431, pero aparte que esta decisión no se funda por ser opuesta a la Constitución Federal sino que la motivó una disposición peculiar del Estado, posterior a ese caso, la Legislatura de Pennsylvania aprobó una ley prohibiendo en absoluto a las compañías mineras o manufactureras de es-tablecer “tiendas” o “almacenes generales de provisiones” en donde ningún artículo fuese vendido a menos que no sean aquellos artículos fabricados por ellos mismos. Leyes de 1891, p. 256.
Los Estados de Tennessee y Virginia lian aprobado le-yes similares a las ya mencionadas y su constitucionalidad lia sido sostenida no sólo por sus respectivas cortes supre-mas sino en apelación por lá Corte Suprema de los Estados TJnidos. Knoxville Iron Co. v. Harbin, 183 U. S. 13 y 15 .Law Ed. 1288.
Los hechos en este caso demuestran quo Ramón Santiago era un jornalero que trabajaba en la central de la Sucesión demandada por un jornal pagadero semanalmente; que era costumbre de la acusada entregar tickets a los trabajadores, los que eran taladrados diariamente, significando el taladro el tiempo que había trabajado el obrero y las cantidades que tenía devengadas. Resulta asimismo de la prueba que un tal *745Juan de Dios Colón mantenía nominalmente una tienda de provisiones en terrenos y casa de la central, toda vez qne la demandada era la qne además facilitaba el dinero para la compra de provisiones y en dicha tienda Ramón Santiago, haciendo nso del ticket ya referido, voluntariamente tomó cierta cantidad de provisiones, cuyo importe le fue descon-eontado por la acusada del semanal que había ganado por su trabajo. En este caso Santiago había devengado $2.65 durante la semana, había tomado provisiones en la tienda por valor de $2.60, recibiendo en su consecuencia la diferen-cia de cinco centavos en dinero. No aparece que se haya unido al record el ticket original, pero si un sobre de la central que en la parte externa del mismo podemos ver el jornal total y el descuento.
La cuestión, pues, de los hechos que se persiguen, no se refiere a que se haya ejercido coacción con el trabajador para obligarle a comprar en tiendas de la acusada con el ticket que expedía la central, en el que que se anotaba la canti-dad de trabajo y el jornal devengado.
La ley supone que los hechos se realizan voluntariamente, pero así realizados los prohibe para evitar que directa o in-directamente se pueda cometer fraude mermándose de algún modo el jornal del trabajador tan penosamente ganado y res-tablecer la libre contratación de poner al obrero en condicio-nes de disponer de su jornal para gastarlo donde, en virtud de la libre competencia, podría obtener un mejor precio con su dinero sonante.
Se alega, sin embargo, por la apelante, que el ticket ad-vierte al obrero que le da derecho a recibir el importe de su jornal en dinero. Pero aparte que no tenemos a la vista el ticket de referencia y el cual solamente sería redimible según alega el apelante en dinero en la tienda de la central, y no en otra parte, la ley nuestra aparece más estricta en sus tér-minos en relación con las leyes que hemos examinado .y no encontramos nada que se oponga a la autoridad que tuvo la *746Legislatura de Puerto Pico para establecer la prohibición • que prescribe la sección 3a. de la Ley sobre contrato de tra bajo supra, como regulación comprendida dentro del poder de policía, y sin que en nada pueda haber afectado el prin-cipio constitucional de la libre contratación. Si se conside-rara que este principio hubiera sido afectado, entonces se habría negado a las legislaturas la autoridad para declarar la naturaleza y efectos de los contratos, a legalizar algunos y a invalidar o prohibir enteramente otros. Tal poder ha sido, por el contrario, siempre reconocido. En nuestros estatutos tenemos disposiciones que prohiben el contrato que fija un interés usurario y se considera tal cuando excede de más del 12% anual. En ellos se prohiben las ventas recíprocas en-tre marido y mujer, y uno y otro no pueden disponer de sus bienes gananciales sin su mutuo y expreso consentimiento. El dolo invalida contratos con el fin de impedir el fraude, y así existen otras y parecidas declaraciones en relación con la naturaleza y validez de los contratos. No vemos, por tanto, diferencia entre esas prescripciones, en cuanto al po-der de nuestra legislatura, y la prohibición que establece la ley sobre el contrato de trabajo, ya que su fin es hacer desaparecer las oportunidades para el fraude, siendo función propia del poder de policía, y porque según fué declarado por esta Corte Suprema en junio 13, 1922, en el caso de El Pueblo v. Porto Rican-American Tobacco Co., “cada traba-jador es dueño de y debe recibir todo lo que gana sin estar sujeto a extrañas presiones que le obliguen a ceder parte de su jornal involuntariamente, y para que este propósito pudiera cumplirse y la ley no resultara ilusoria, la prohi-bición impuesta por la misma tenía que ser como fué general, absoluta. ’ ’
Por las razones expuestas, la sentencia debe ser confir-mada.

Confirmada la sentencia apelada.

*747Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf disintió.